Citation Nr: 0516882	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-16 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel




INTRODUCTION

The veteran had active service from August 1953 to June 1955.  
He died in July 1997.  The appellant is the veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the Regional 
Office (RO) in Cleveland, Ohio, that denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  

This case was previously before the Board in February 2004 
and was remanded to the Agency of Original Jurisdiction via 
the Appeals Management Center (AMC) for additional 
development.  The required development actions have been 
completed, and the claim has returned to the Board for 
adjudication.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The veteran died in July 1997 due to cardiac arrhythmia 
due to arteriosclerosis of a coronary artery.

2.  Service connection had not been established for any 
disability during the veteran's lifetime.

3.  The record does not contain competent clinical evidence 
which establishes that the veteran's fatal cardiac arrhythmia 
due to arteriosclerosis of a coronary artery was manifested 
in service or within one year of discharge from service, or 
is etiologically related to the veteran's service.




CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in, or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Notice

VA letter issued in March 2001 apprised the appellant of the 
information and evidence necessary to substantiate her claim.  
Such correspondence also apprised her as to which information 
and evidence, if any, that she is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  She was also advised to send any evidence in 
her possession, pertinent to the appeal, to VA.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying full 
benefits, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary could properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 
C.F.R. § 20.1104.  Further, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of her case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to her.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to assist

The veteran's service medical records are unavailable and are 
presumed to have been destroyed in a fire at the National 
Personnel Records Center (NPRC) in July 193.  In relevant 
part, for the period from September 2000 through April 2005, 
the C-file contains multiple responses from the NPRC, 
including the National Archives Records Administration (NARA) 
reporting that the veteran's records were "fire related."  
A March 2004 request to the NPRC reads "Morning reports, 
search morning reports of 406th Med Group from October 1, 
1954 to December 31, 1954 containing remarks regarding 
hemorrhagic fever in Korea (Note: Morning reports were rarely 
created after 1974)."  The response received from the NPRC 
in April 2005 reflects that "the allegation has been 
investigated and the following results were found: alternate 
records indicate veteran assigned to the 7th MP CO. for 
requested search period.  Copies of all applicable remarks 
for 7th MP CO. & 11th Evac Hosp October 1954 to February 1955 
are being mailed."  The Morning reports obtained for the 7th 
MP CO & 11th Evacuation Hospital showed the veteran was 
hospitalized for an unspecified number of days and for an 
unspecified diagnosis, during the period from November 1954 
to February 1955.  

In March 2005, the appellant remarked that VA did not make 
any effort to obtain laboratory records for the 406th Medical 
General Laboratory.  In that regard, the Board emphasizes 
that the original record search began with the 406th Medical 
Group.  The Morning Reports obtained reflect medical 
treatment of the veteran during the same period alleged in 
the lay statements.  Moreover, in February 2005, a Military 
Records Specialist indicated that the Morning Reports 
received by VA were the most complete copies available and 
that another request to the NPRC would produce the same 
documents.  In this regard, the Board can identify no further 
development, to include a separate search for 406th Medical 
General Laboratory, that would avail the appellant or aid the 
Board's inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

Other evidence of record consisted of personnel enlistment 
records, the veteran's death certificate, Internet articles, 
and a lay statement from the deceased veteran's brother.  The 
appellant has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Hence, VA's 
duty to assist the appellant in the development of her claim 
has been satisfied.  


Applicable laws and regulations

Service Connection 

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there is a causal 
connection.  Id.

Factual background

Morning reports for the period from August 1953 to June 1955 
show that the veteran was hospitalized in November 1954 in 
the Medical Holding Detachment of the 11th Evacuation 
Hospital (Smbl) Eighth U.S. Army, until February 1955.  The 
morning reports do not indicate a diagnosis or treatment for 
cardiac arrhythmia or arteriosclerosis of the coronary 
artery.  

There are no private treatment records.  No autopsy was 
performed on the veteran in July 1997.  The physician noted 
that the cause of death was cardiac arrhythmia secondary to 
arteriosclerosis of the coronary artery.  

Lay statements were received in support of the appellant's 
claim in February 2000, June 2000, and March 2005.  The sole 
affiant reported that he remembers the veteran was 
hospitalized in October or November 1954 for hemorrhagic 
fever in Seoul, Korea.  The March 2005 lay statement from the 
deceased veteran's brother indicates that the veteran 
contracted hemorrhagic fever in October or November 1954 and 
was taken to the 11th Evac Hospital about six miles north of 
Seoul, Korea.  He returned to the 7th M.P. CO. during the 
second week of February 1955.  


Analysis

At the outset, the veteran's service records are fire 
related.  In such instances, VA has a heightened duty to 
explain the reasons and bases for its decision.  Moore 
(Howard) v. Derwinski, 1 Vet. App. 401, 406 (1991) 
(concluding that when medical records are unavailable, VA's 
duty to assist is "particularly great"); see also O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (stating that when 
SMRs have been destroyed BVA has heightened obligation to 
provide explanation of reasons or bases for its findings and 
to consider benefit-of-the-doubt rule).  However, the 
criteria for establishing service connection are not 
lessened.  

Next, the veteran died in July 1997.  Service connection had 
not been established during his lifetime for any disability.  
The Board also notes that direct service connection, 
including on a presumptive basis, for the veteran's fatal 
cardiac arrhythmia due to arteriosclerosis of the coronary 
artery has not been established because competent evidence of 
record does not establish that the disease was present during 
service, nor manifested or aggravated within the applicable 
presumptive period of one year following service for 
cardiovascular-renal disease.  There is no competent medical 
opinion stating such.  

The appellant primarily bases her claim on her belief that 
the veteran's death was related to the hemorrhagic fever he 
experienced in service.  As stated previously, a grant of 
service connection for the cause of the death of a veteran is 
warranted where the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  To be a contributory cause of 
death, a disease or injury must be shown to contribute 
substantially and materially to the veteran's death.  38 
C.F.R. § 3.312(c).  

The evidence of record shows that the veteran was 
hospitalized during the Korean Conflict, but it does not 
indicate a treating diagnosis for the 2 months of 
hospitalization.  There are no post service medical records 
to include an autopsy report that establishes his last 
illness was related to the 1954 hospitalization in service or 
any other incident of his military service.  The Certificate 
of Death shows no autopsy was done.  There is no medical 
evidence indicating that the veteran had hemorrhagic fever in 
service, or his symptoms related thereto after service, 
contributed substantially and materially to his death.  

While the appellant, and lay statements from others, maintain 
that the veteran was treated for hemorrhagic fever in service 
which contributed to his fatal arteriosclerosis of the 
coronary artery, as laypersons they are not competent to 
render a medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Absent competent medical evidence showing a 
diagnosis of hemorrhagic fever, symptoms thereof, or a 
medical opinion establishing that fact, the statements of the 
veteran's brother alone which report that the veteran was 
hospitalized in Korea in 1954 for hemorrhagic fever are not 
probative.  There is no evidence that demonstrates that he is 
a physician qualified to establish the unknown facts required 
for service connection of the cause of death.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).  

In conclusion, the evidence of record does not show a 
relationship between the veteran's life-ending cardiovascular 
disease and the veteran's service.  Thus the preponderance of 
the evidence is against entitlement to service connection for 
the cause of the veteran's death.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


